ORDER PER CURIAM: Richard Janssen appeals his convictions of the class C felony of possession of a controlled substance, section 195.202, RSMo Noncum. Supp. 2014, and the class A misdemeanor of unlawful use of drug paraphernalia, section 195.238, RSMo Non-cum. Supp. 2014, and sentences of seven years imprisonment and ninety days of jail incarceration, respectively. He contends that insufficient evidence was presented to prove beyond a reasonable doubt that he had possession of the controlled substance and paraphernalia. Because a published opinion would have no precedential value, a memorandum has been provided to the parties. The judgment of convictions is affirmed. Rule 30.25(b).